          Case 3:18-cr-00171-SRU Document 51 Filed 05/13/19 Page 1 of 2




                               UNITED STATES DISTRICT
                                 COURT DISTRICT OF
                                   CONNECTICUT


UNITED STATES OF AMERICA                       :
                                               :
                                               :
         v.                                    :       Criminal No. 3:18-cr-171(SRU)
                                               :
VINCENT DECARO, ARBER ISAKU                    :
and DAVID REICHARD                             :
                                               :
                    Defendants.                :       May 13, 2019
                                               :


                                    APPEARANCE

  Please enter the appearance of Igor G. Kuperman as attorney for the Defendant, ARBER

ISAKU.

     Respectfully submitted,


                                                          CLAIMANT, MARIA R. FLYNN

                                                         BY:___/s/ Igor Kuperman_______

                                                         Igor G. Kuperman, Esq. (ct29016)
                                                               Fromzel & Kuperman, LLC
                                                           44 Strawberry Hill Ave., Suite 7
                                                                     Stamford, CT 06902
                                                                      Ph: (646) 821-3436
                                                                     Fax: (646) 349-5266
                                                      E-Mail: ikuperman@stamfordlaw.net
         Case 3:18-cr-00171-SRU Document 51 Filed 05/13/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

        This is to certify that on May 13, 2019, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated in the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.



                                                                    __/s/ Igor G. Kuperman
                                                                    Igor G. Kuperman




                                                 2
